Citation Nr: 1228893	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957 and from July 1962 to August 1966.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by which the RO, in pertinent part, declined to reopen the claim of service connection for a low back disability because new and material evidence, sufficient to reopen that finally decided claim, had not been received.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted in June 2011 at the RO.  A transcript of the hearing is of record.

In a September 2011 decision, the Board determined that sufficient new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disability.  The Board then remanded the issue to the RO for further development of the evidence.  That development has been accomplished satisfactorily, and this matter is again before the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current low back disability did not become chronic in service, has not been continuous since service separation, and is not otherwise shown to be related to any disease or injury in service.

CONCLUSION OF LAW

The criteria for the award of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice consistent with the Court's holding in Dingess was provided in February 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  The Veteran was afforded a VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  

Factual Background 

The service treatment records reveal that in June 1963 the Veteran was seen for complaints of pain in the left side of his back when stooping or bending over, present for the prior four days.  The Veteran was also noted to have had a sore muscle in the right leg for the past four days since performing lifting work.  The examiner assessed a sprain in the left lumbar muscles with pain on forward bending, and prescribed medication and heat. 

The Veteran next sought treatment for the back in June 1965, when he reportedly slipped on stairs of a restaurant in Barcelona and hit his lower back.  The examiner found a rigid area as well as pain in the left lower quadrant.  There was muscle spasm of the left paraspinals, though range of motion was good with the exception of forward flexion.  The examiner made no specific diagnosis but prescribed medication and moist heat. 

The Veteran was next seen in February 1966 for complaints of pain in the left abdomen and back for one month.  He also reported slight left abdominal pain associated with nausea that occurred mostly at night.  He indicated that back pain was in the left upper lumbar musculature.  On examination, the back was not tender.  The examiner assessed back and abdominal pain of questionable etiology and prescribed some medication and tests. 

Beyond these three visits in June 1963, June 1965, and February 1966, the Veteran's service treatment records do not reflect any additional complaint, treatment, finding, or assessment of any disease or disability of the back.  The Veteran's service examinations in August 1954, September 1957, and July 1962, and his reports of medical history dated in August 1954 and July 1962 are all entirely negative for any report or finding of back disability. 

In February 1995, the Veteran was injured in a motor vehicle accident when he was struck from behind and struck the vehicle in front of him while wearing his seatbelt, resulting in his being thrown forward and then backward, suffering low back and neck injuries.  While seeking treatment in March 8, 1995, the Veteran reported, inter alia, back problems since the February 1995 accident.  Cervical and lumbar strain was assessed pursuant to that treatment. 

In a March 1996 claim for service connection, the Veteran asserted that a back disorder originated between 1962 and 1966.  He further alleged that while stationed aboard the USS Saratoga around 1965 he slipped off a ship ladder and fell backwards, landing on his lower middle back.  He added that he was treated in and out of sick bay for weeks, including with hot pads.

A March 2009 report of Dr. E.D.C. indicated that he was providing treatment for lumbago.

A November 2009 report of C.P.C., M.D., a private internist, included a history of the Veteran's claimed low back disorder reflecting development of that disorder in service, and provided opinions reportedly based on a brief examination and review of certain specified service treatment records and unspecified post-service medical records.  Dr. C.P.C. relevantly opined that the Veteran's "traumatic arthropathy [status post] injury" and "severe multilevel degenerative disk disease" including of the thoracolumbar spine had their origin in injuries sustained in service including from falling from a ladder.

At his June 2011 hearing, the Veteran testified, in effect, that he injured his back three times in service.  He then stated that the most severe incident occurred during his second period of service when he slipped and fell off a ladder aboard the USS Saratoga in 1964 or 1965, resulting in a lump or bruise on his lower back.  He testified that he was then treated in sick call, where he spent the night with cold packs on his back until the lump resolved.  He asserted that they offered to place him on light duty, but he explained that he ran the closed circuit television studio, so he did not have duty requiring heavy work.  He testified that he went to his regular duty the following day even though he was in pain, and they checked on him in the days thereafter.  Also in testimony, the Veteran asserted that when he separated from the Navy in 1966 he was asked to tell about his medical problems, and he reported problems including his back. 

In February 2012, the Veteran underwent a VA orthopedic examination.  On examination, the Veteran insisted that his current back disability resulted from a fall from a ladder while aboard ship in 1965.  In the examination report, the examiner noted that the service treatment records indicated that the Veteran slipped on steps at a restaurant in Barcelona in June 1965 and that that paraspinous spasm was treated with heat and analgesics.  The examiner noted the fact that no back disability was recorded on separation as well as the discrepancy between the Veteran's version of events (falling from a ladder) and the service treatment records, which noted a fall down stairs at a Barcelona restaurant.  The examiner observed that following service separation, there was no medical evidence regarding the back until the February 1995 automobile accident.  Thus, the VA examiner disagreed with Dr. C.P.C.'s conclusion that the Veteran's current low back disability was related to service.  The VA examiner explained that a talk at a January 2012 medical conference in San Angelo revealed that for an injury of any articulated joint to cause future medical problems, it must have been severe enough to cause immediate disability and require immediate treatment or the injury must be of a continuous chronic nature so as to have caused the patient to seek recurrent medical treatment.  The VA examiner asserted that this was not the case with the Veteran and that a March 1995 X-ray study of the spine revealed only arthritic changes consistent with age.  The VA examiner also noted the discrepancy between the Veteran's recitation of events and the evidence contained in the service treatment records.

Discussion

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report details of in-service injuries.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a lay person is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature).  The Board, however, does not find him credible regarding a fall down a ladder aboard ship in service in 1965, at the service treatment records do not reflect a fall down a ladder, and the 1965 incident involved falling down stairs at a restaurant in Barcelona.  The Board finds that the close-in-time medical evidence is more telling of the relevant details than recitations of events made decades later.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the Board is charged with the duty to assess the credibility and weight given to evidence).  

Because the Board does not find credible the Veteran's assertions regarding a fall from a ladder in service, the Board finds that the opinion of Dr. C.P.C., who opined that the Veteran's current low back disability resulted from injuries in service to include a fall from a ladder, lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The Board also notes that Dr. C. failed to account for any spinal injuries resulting from the intervening 1995 motor vehicle accident, which was noted to have resulted in back and neck pain by the Veteran's own reports at that time.  

The February 2012 VA medical opinion herein is probative of the matter at hand because it is based on a review of relevant documents in the record, is fully and thoroughly substantiated, and relies on the most current medical knowledge.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The February 2012 VA examiner opined that the Veteran's low back disability is unrelated to service, and that had an injury in service been the cause of the Veteran's current low back disability it would have required immediate treatment or have been productive of chronic symptoms that would have necessitated regular medical treatment over the years.  This is not the case herein.  In service, the Veteran required only cursory treatment, and he did not have chronic back problems following any of the in-service back injuries, as he sought treatment for the low back on a few specific occasions.  The Board does not find credible the Veteran's assertion regarding reporting back problems on separation, because the contemporaneous examination report does not support the Veteran's contentions.  Caluza, supra.  

No chronic spine problems were found in service.  The fact that the Veteran did not seek treatment for the back until decades after service weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).  Furthermore, the more probative medical evidence has not linked the Veteran's current low back disability to service.

In sum, the evidence does not show that a low back disability became chronic in service.  Also, the very long gap between service separation and when the Veteran first sought treatment for the back after service, following a motor vehicle accident reveals that low back symptoms were not continuous since service.  Finally, based on the competent and credible opinion of the February 2012 VA examiner, the current low back disability is otherwise unrelated to service.  As such, the preponderance of the evidence is against the claim, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.  Accordingly, service connection for a low back disability is not warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for a low back disability is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


